PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Bauerschmidt, et al.
Application No. 16/583,037
Filed:  September 25, 2019
Attorney Docket Number: 
128218-8001.US01
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On January 13, 2022, a final Office action was mailed, setting a shortened statutory period for reply of three months from its mailing date. Extensions of time under 37 CFR 1.136(a) were available. Applicant filed a reply on March 11, 2022; however, on March 25, 2022, an Advisory Action was mailed informing applicant that the reply failed to place the application in condition for allowance. The Advisory Action informed applicant that the period for response continued to run from the mailing date of the final Office action. On March 25, 2022, applicant filed a Request for Continued Examination under 37 CFR 1.114 (RCE). On July 21, 2022, a Notice of Abandonment was mailed stating that the application was abandoned because a proper reply to the final Office action was not received. 

Analysis and conclusion

Consideration of the application file record reveals that a timely and proper reply to the final Office action was filed on March 25, 2022, in form of an RCE, submission, and fee. The application should not be held abandoned, accordingly. 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 3695 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET